--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
OPERATING AGREEMENT


This Operating Agreement (the “Agreement”) is made and entered into as of this
12th day of August 2010, by and between FITT Highway Products, Inc., a Nevada
corporation (“FHWY”) and F.I.T.T. Energy Products, Inc., a Nevada corporation
(the “FITT”) (individually, a “Party”; collectively, the “Parties”).


RECITALS


WHEREAS, FHWY has a significant debt burden and is unable to raise capital from
investors or to perform operating activities and;


WHEREAS, FWHY desires to have FITT, an unaffiliated corporation, raise capital
and perform operating activities in connection with an energy shot product
called “F.I.T.T. Energy With Resveratrol” and other related products (the
“Products”) and;


WHEREAS, FITT desires to assist FHWY by raising capital from investors and
performing operating activities for the Products.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereby agree as follows:


1.         OPERATING SERVICES


Attached hereto as Exhibit A and incorporated herein by this reference is a
description of services to be provided by FITT for FHWY (the “Operating
Services”).  It is understood by the Parties that FITT, in connection with its
performing the Operating Services for the Products, will own all inventory of
the Products and will record in its books and records all profit or loss
activity (sales, cost of sales, operating expenses, etc.) associated therewith.


2.         RAISING CAPITAL


FHWY has experienced extreme difficulty raising capital because of its
significant debt burden and because potential investors insist that their
investments be used solely for the production of the Products and for related
sales and marketing activities.  FITT agrees to raise capital in order to
perform the Operating Services for the Products.


3.         TERM OF AGREEMENT


This Agreement shall be in full force and effect commencing upon the date hereof
and shall have a term of 24 months therefrom, unless the Agreement is extended
by written agreement by both Parties (the initial term and any extensions being
defined as the “Term”).  Either Party hereto shall have the right to terminate
this Agreement without notice in the event of the bankruptcy, insolvency, or
assignment for the benefit of creditors of the other Party.  FITT shall have the
right to terminate this Agreement on 30 days notice for any reason whatsoever.

 
1

--------------------------------------------------------------------------------

 

4.         ASSIGNMENT


During the Term of this Agreement, FITT shall have the exclusive right to
perform the Operating Services for the Products.  Because FHWY has a significant
debt burden, there may come a time when FHWY decides that continuing as a going
concern is no longer in the best interest of its creditors and shareholders.  If
such a determination is made, and FITT decides not terminate the Agreement in
accordance with Section 3, FHWY agrees to assign all rights under this Agreement
to FITT.


5.         TIME DEVOTED BY FITT


It is anticipated that FITT shall spend as much time as deemed necessary by FITT
in order to perform its obligations hereunder.  FHWY understands that this
amount of time may vary and that FITT may perform other services for other
companies.


6.        PLACE WHERE SERVICES WILL BE PERFORMED


FITT will perform most of the Operating Services required by this Agreement at
the FHWY offices currently located at 26381 Crown Valley Parkway, Suite 230,
Mission Viejo, California 92691.  In addition, FITT will perform the Operating
Services on the telephone and at such other place(s) as deemed necessary by
FITT.


7.         INDEPENDENT CONTRACTOR


The Parties agree that FITT will act as an independent contractor in the
performance of its duties under this Agreement.  Nothing contained in this
Agreement shall be construed to imply that FITT, or any employee, agent or other
authorized representative of FITT, is a partner, joint venturer, agent, officer
or employee of FHWY, unless such person is working under an Employment Agreement
with FHWY or has been hired as an employee of FHWY and FHWY consents to FITT
using such person in its performance of the Operating Services.


8.         FUNDS DUE TO OR OWED BY FHWY


As of the effective date of this Agreement, an accounting will be prepared as to
the net amount of monies owed by FHWY to FITT or by FITT to FHWY for advances
made to date, and a note payable will be executed by the Party owing the net
monies.




9.         FITT’S COMPENSATION PAYABLE TO FHWY


It is understood by the Parties that, in its performance of the Operating
Services, FITT will own all inventory of the Products and will record in its
books and records all profit or loss activity (sales, cost of sales, operating
expenses, etc.) related to the Products.  As consideration for FHWY’s granting
to FITT the opportunity to perform the Operating Services for the Products, FITT
will pay FHWY $0.05 (5 cents) per bottle sold of the Products (the “Royalty”).
The Royalty will first be applied to any amounts owed by FHWY to FITT as per
Section 8 above, adjusted for subsequent net advances.  Once all net amounts
owed by FHWY to FITT, if any, have been repaid, the Royalty will be paid
directly to FHWY.

 
2

--------------------------------------------------------------------------------

 


FITT has agreed with its investors that no part of their investment or cash flow
derived from its performance of the Operating Services will be used to pay any
creditor claims of FHWY. Therefore, it is expressly understood and agreed by the
Parties that no investment or operating funds from FITT will be used to pay
creditor claims of FHWY, except as FHWY may designate from Royalty payments it
may receive.  In addition, the Parties agree that any monies of FITT that are
not used to pay the Royalty shall remain the sole property of FITT.


FITT will be solely responsible for all tax returns and payments required to be
filed with or made to any federal, state or local tax authority with respect to
the FITT’s performance of the Operating Services for the Products.


10.         FHWY’S COMPENSATION PAYABLE TO FITT


It is understood by the Parties that, in its performance of the Operating
Services, FITT must raise capital and may incur losses.  In order to incentivize
FITT to perform the Operating Services, FHWY agrees to issue to FITT 5,000,000
of its common shares, which shares will carry a standard Rule 144
restriction.  FITT has indicated it intends to use the 5,000,000 shares to
incentivize FITT investors or providers of credit lines or product financing to
FITT.  The shares will be issued as of the date of the Agreement and will be
immediately vested.


11.         CONFIDENTIAL INFORMATION


FHWY and FITT acknowledge that each will have access to proprietary information
regarding the business operations of the other and agree to keep all such
information secret and confidential and not to use or disclose any such
information to any individual or organization without the non-disclosing Parties
prior written consent.  It is hereby agreed that from time to time FHWY and FITT
may designate certain disclosed information as confidential for purposes of this
Agreement.


12.         INDEMNIFICATION


Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
claims, damages, and liabilities, including any and all expense and costs, legal
or otherwise, caused by the negligent act or omission of the Indemnifying Party,
its subcontractors, agents, or employees, incurred by the Indemnified Party in
the investigation and defense of any claim, demand, or action arising out of the
work performed under this Agreement; including breach of the Indemnifying Party
of this Agreement.  The Indemnifying Party shall not be liable for any claims,
damages, or liabilities caused by the sole negligence of the Indemnified Party,
its subcontractors, agents, or employees.


The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense.  If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.

 
3

--------------------------------------------------------------------------------

 


The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.


13.         MISCELLANEOUS


(A)         This Agreement shall be constructed and interpreted in accordance
with and the governed by the laws of the State of California.


(B)         The Parties agree that the Courts of the County of Orange, State of
California shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein.


(C)         ARBITRATION OF DISPUTES.
 
ANY CONTROVERSY OR CLAIM RELATING TO OR ARISING OUT OF THIS AGREEMENT SHALL BE
SETTLED IN ORANGE COUNTY, CALIFORNIA BY ARBITRATION IN ACCORDANCE WITH JAMS
ARBITRATION RULES APPLICABLE TO EMPLOYMENT DISPUTES (THE “JAMS
RULES”).  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION.  ALL PARTIES TO THE ARBITRATION SHALL BE
ENTITLED TO THE FULL RANGE OF DISCOVERY PROVIDED UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1283.05.
 
THIS AGREEMENT IS GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, IRRESPECTIVE OF CALIFORNIA’S CHOICE-OF-LAW PRINCIPLES.
 
BY SIGNING THIS AGREEMENT THE PARTIES ARE AGREEING TO HAVE ANY DISPUTE ARISING
OUT OF THIS AGREEMENT DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA
LAW AND ARE GIVING UP ANY RIGHTS THEY MIGHT POSSESS TO HAVE THE DISPUTE
LITIGATED IN A COURT OR JURY TRIAL.  BY SIGNING THIS AGREEMENT THE PARTIES ARE
GIVING UP THEIR JUDICIAL RIGHTS TO APPEAL.  IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, THEY MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES
AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
 
(D)         This Agreement shall inure to the benefit of the Parties hereto,
their administrators and successors in interest.  This Agreement shall not be
assignable by either Party hereto without the prior written consent of the
other; which will not be unreasonably withheld.

 
4

--------------------------------------------------------------------------------

 

(E)         This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.


(F)         No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the Parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
Party making the waiver.


(G)         If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable.  This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.


IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.


COMPANY:
 
SERVICE PROVIDER:
         
FITT HIGHWAY PRODUCTS, INC.
 
F.I.T.T. ENERGY PRODUCTS, INC.
 
a Nevada corporation
 
a Nevada corporation
                         
 /s/ Derek Jones
 
 /s/ Michael R. Dunn  
 
By:  Derek Jones
 
By:  Michael R. Dunn
 
Its:  Director
 
Its:  Chief Executive Officer
 

 

 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
DESCRIPTION OF OPERATING SERVICES


The Operating Services to be performed by FITT will be those operating services
related to the financing, production, marketing and distribution of the
Products, and shall include, but not be limited to, the following pursuant to
the terms of this Agreement;
 
1.
Produce the Products (the current product is “F.I.T.T. Energy With Resveratrol”)

 
a.
Arrange for production of product formula (currently owned and produced by
Wellington Foods) to meet estimated sales needs.

 
b.
Arrange for production of labels and boxes to meet estimated sales needs.

2.
Develop marketing and promotion programs that will allow for sales activity and
enhance branding opportunities for the Products.

 
a.
Direct Response Television – create and implement marketing and ad programs for
the general television audience (such programs being commonly referred to as
informercials).

 
b.
General internet marketing – create and implement marketing and ad programs
directed to the general internet audience.

 
c.
Fitness Centers and Health Clubs – create and implement marketing and ad
programs to be used to target clients of Fitness Centers and Health Clubs.

 
d.
High Schools, Colleges, Charities – create and implement marketing and ad
programs to be used to attract business from patrons of High Schools, Colleges
and Charities.

3.
Create compensation programs for affiliates and independent sales people
associated with marketing targets identified in 2 above.

4.
Arrange for scheduling and delivery of the Products to a fulfillment center (for
further delivery to end user customer) or to appropriate customer.  The
fulfillment center currently used is Thill Logistics.

5.
Arrange for use of merchant accounts for the processing of customer credit cards
for sales of the Products.

6.
Collect proceeds from sales of the Products.

7.
Pay to FHWY $0.05 (5 cents) per bottle sold of the Products as per Section 9 of
this Agreement.

8.
Pay all operating expenses related to the production, marketing and distribution
of the Products.

9.
Record in FITT’s books and records all assets and liabilities as well as all
sales, cost of sales, and operating expenses related to the Products.

10.
Prepare periodic financial reports related to the financing, production,
marketing and distribution of the Products.

 
 
 
6

--------------------------------------------------------------------------------